Citation Nr: 0202484	
Decision Date: 03/18/02    Archive Date: 03/25/02

DOCKET NO.  97-10 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disorder prior to September 3, 1998, and to 
the assignment of a rating in excess of 30 percent 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1990 to 
December 1995.
This matter is before the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision which denied service 
connection for tinnitus, and granted service connection for a 
right knee disorder evaluated as 10 percent disabling 
effective December 14, 1995.  This rating was subsequently 
increased to 30 percent, effective September 3, 1998, 
pursuant to an August 2001 Supplemental Statement of the 
Case.

The veteran also perfected an appeal to the denial of service 
connection for a left knee disorder.  However, service 
connection was granted for the left knee disorder by an 
August 2001 Supplemental Statement of the Case.  In view of 
the foregoing, this issue has been resolved and is not on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The veteran's tinnitus began during active service. 

3.  Prior to September 3, 1998, the evidence on file reflects 
that the veteran's right knee disorder was manifest by pain 
and slight recurrent instability.  

4.  A VA medical examination conducted September 3, 1998, 
reflects that the veteran's right knee was manifest by 
painful motion, arthritis/degenerative changes, and moderate 
recurrent instability.  This examination was the first 
competent medical evidence on file to objectively demonstrate 
these impairments.

CONCLUSIONS OF LAW

1.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45620-45632 (August 
29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's right knee disorder prior to September 3, 1998, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5256 to 5263 (2001); 66 
Fed. Reg. 45620-45632 (August 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  The criteria for a rating in excess of 30 percent for the 
veteran's right knee disorder from September 3, 1998, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5256 to 5263 (2001); 66 
Fed. Reg. 45620-45632 (August 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran an 
examination in relation to his claim for the assignment of 
higher ratings for his right knee disability and, as the 
instant decision finds that there is a causal link between 
tinnitus and service, an examination to obtain an opinion on 
the contended causal link is not warranted.  The RO advised 
the veteran of the evidence necessary to substantiate his 
claim for higher ratings by the rating decision, Statement of 
the Case, and the Supplemental Statements of the Case, and 
the RO issued a letter informing the veteran of VCAA in June 
2001.  The veteran did not respond to this correspondence or 
to a later Supplemental Statement of the Case, which also 
addressed VCAA, to indicate that he had  additional evidence 
to submit, or that he wanted VA to obtain additional 
evidence.  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. 
§ 3.159, and that no additional assistance to the veteran is 
required based on the facts of the instant case.  As the 
veteran has been provided with the notice and duty to assist 
provisions of VCAA, the Board concludes that further delay to 
issue VCAA's implementing regulations is not warranted, and  
the veteran will not be prejudiced by the Board's decision to 
proceed with appellate review of the instant case.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).




I.  Tinnitus

Background.  The veteran's ears were clinically evaluated as 
normal on his October 1990 enlistment examination.  Further, 
at the time of this examination, he indicated that he had 
never experienced hearing loss, nor ear, nose, or throat 
trouble.  His service medical records show no treatment for 
or diagnosis of tinnitus during active service.  The record 
reflects that the veteran was discharged from service because 
of his right knee disorder, and no pertinent findings appear 
to have been made regarding the veteran's ears on an August 
1995 separation examination.  However, at the time of this 
examination the veteran did report that he had experienced 
hearing loss, although he also indicated that he otherwise 
had no ear, nose, or throat trouble; there was no mention of 
any tinnitus at the time of his discharge from service.

At a March 1996 VA audiological examination, the veteran 
reported that he experienced constant tinnitus in both ears.  
He indicated that it sounded like a ring in both ears.  The 
veteran also reported that he had noise exposure in the 
military from artillery.  The audiological evaluation itself 
found the veteran's hearing to be within normal limits for 
both ears.

Service connection was subsequently denied for hearing loss 
and tinnitus, among other things, by the June 1996 rating 
decision.  Regarding the hearing loss claim, the RO 
essentially found that the veteran did not have a current 
hearing loss disability pursuant to 38 C.F.R. § 3.385.  With 
respect to the tinnitus, the RO found that there was no 
record of treatment in service for tinnitus, and that a 
review of the evidence did not reveal any head injury, 
concussion, or acoustic trauma.

In his November 1996 Notice of Disagreement, the only issues 
identified by the veteran were the assigned rating for his 
right knee disorder, and the denial of service connection for 
his left knee disorder and tinnitus; there was no mention of 
his hearing loss claim.

In an October 2001 statement, the veteran's representative 
contended that the March 1996 VA audiological evaluation 
revealed a clear-cut diagnosis of bilateral tinnitus, 
constant.  Further, the representative contended that the 
veteran asserted he was subject to constant noise exposure 
while in the military.  Thereafter, in a February 2002 
statement, the veteran's representative contended that VA 
should have obtained an opinion from a medial expert 
regarding the relationship of the veteran's hearing loss to 
his combat service.  The representative also noted that, 
pursuant to Hensley v. Brown, 5 Vet. App. 155, 160 (1993), a 
claimant may establish direct service connection for a 
hearing disability initially manifested many years after 
separation from service on the basis of evidence showing that 
the current hearing loss is causally related to injury or 
disease suffered in service.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45626-45627, 45631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").


Analysis.  Regarding the contentions raised in the 
representative's February 2002 statement concerning the 
veteran's hearing loss claim, the Board notes that this claim 
was denied by the June 1996 rating decision, and the veteran 
did not appeal this decision.  Thus, the Board has no 
authority to address this issue.  Moreover, the Board 
reiterates that the evidence reflects that the claim was 
denied because the veteran did not satisfy the requirement of 
having a current hearing loss disability pursuant to 
38 C.F.R. § 3.385.  The Board acknowledges that, just as 
sensorineural hearing loss may be caused by acoustic trauma, 
so can tinnitus.  Additionally, tinnitus is often associated 
with, or a component of, sensorineural hearing loss.  
However, since the veteran is not service-connected for 
sensorineural hearing loss, he is not entitled to a grant of 
service connection for his tinnitus secondary to hearing loss 
as a matter of law.  See 38 C.F.R. § 3.310(a); see also 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and 
not the evidence is dispositive, a claim for entitlement to 
VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).  However, as explained below, 
there is a basis to grant service connection for tinnitus on 
a direct incurrence basis. 

The Board notes that there were no complaints of tinnitus 
shown by the veteran's service medical records.  However, 
upon a VA audiological examination in March 1996, 
approximately four months after the veteran's five year 
period of active duty, it was noted that he complained of 
bilateral tinnitus.  The veteran indicated that his tinnitus 
was constant and he gave a history of in-service acoustic 
trauma at that time.  Specifically, he noted that he had been 
exposed to artillery fire while on active duty.  The veteran 
is obviously competent to state whether he has ringing in his 
ears and a diagnosis of tinnitus is based in large part upon 
such a complaint.  It is again pertinent to note the short 
duration of time between the veteran's separation from 
service and the initial diagnosis, along with his statement 
that his tinnitus began during service.

For the reasons stated above, the Board finds that the 
evidence is at least in equipoise as to whether the veteran's 
tinnitus began during or is causally linked to service.  In 
applying the benefit of the doubt doctrine, the Board finds 
that service connection for tinnitus is warranted.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


II.  Right Knee

Background.  The veteran's service medical records reflect 
that he was discharged from service due to a right knee 
disorder.  As noted in a July 1995 Medical Board report, the 
veteran first sustained an injury to his right knee in 
September 1994 when he fell down a ladder aboard ship while 
at sea.  He suffered a twisting injury to his right knee, had 
some pain and swelling in the immediate period after the 
injury, and had intermittent problems thereafter.  It was 
noted that an MRI documented a medial meniscus tear and a 
partial anterior cruciate ligament rupture.  While he had 
full range of motion, he did have joint line symptoms and 
mechanical clicking suggestive of a symptomatic tear.  It was 
also noted that he had a history of patellofemoral pain 
syndrome, as well as marked genu recurvatum of approximately 
20 degrees bilaterally.  

The veteran was taken to the operating room where diagnostic 
arthroscopy revealed a tear of the posterior horn of the 
medial meniscus, which was peripheral enough to allow 
meniscus repair.  It was noted that the anterior cruciate 
ligament was visualized and had a large percentage of fibers 
intact, but a partial tear of about 10 percent was noted.  
The remainder of the condylar surfaces were in normal 
condition.  It was noted that the veteran did well post-
operatively, but that he continued to have complaints of 
patellofemoral pain.  It was further noted that his symptoms 
were exacerbated by climbing stairs and ladders.  Moreover, 
he had difficulty running, and had occasional episodes of 
partial giving way.

Examination of the right knee revealed no effusion.  The 
veteran was found to have a well-healed hypertrophic right 
medial meniscus repair scar.  Range of motion was from 25 
degrees of recurvatum to 130 degrees of flexion.  
Additionally, there was medial joint line tenderness, 
especially posteriorly.  There was also positive McMurray and 
flick and positive duck walk examination.  Lachman was stable 
with an end point and only approximately 1+ translation.  
Moreover, the knee was stable to varus and valgus stress 
testing.  Diagnoses included medial joint line symptoms, 
status-post medial meniscus repair, did not exist prior to 
enlistment; patellofemoral pain exacerbated by severe genu 
recurvatum, did not exist prior to enlistment; and partial 
anterior cruciate ligament tear, did not exist prior to 
enlistment.  

A November 1995 statement from the Physical Evaluation Board 
found that the veteran was unfit for duty due to his right 
knee disorder, and that he was to be separated from active 
duty.

At a March 1996 VA medical examination, the veteran reported, 
in part, that his right knee hurt all the time, and that he 
noticed slight swelling of the knee.  Further, his knee had 
given away many times, usually when he had been on it a lot 
for the last couple of days.  He also had problems going up 
and down the stairs.  In addition, he reported that cold 
weather increased his pain.  He was usually stiff in the 
morning, and this lasted for a couple of hours.  Moreover, he 
could not run anymore because his knee would suddenly give 
out.

Examination of the right knee did not reveal any swelling or 
tenderness.  The veteran was found to have a 3 1/2 cm scar on 
the medial aspect of his knee which was nontender.  Patellar 
inhibition test and McMurray's sign were both negative.  He 
was also found to have normal anterior and posterior cruciate 
ligaments.  Further, reflexes were found to be normal from 
zero to 120 degrees.  Muscle strength for both thighs, lower 
legs, and feet was 5/5.  Reflexes for both knees were +2.  
Ankle reflexes were not elicited because the veteran reported 
that it was too painful to have them done since he had tendon 
repairs in the past.  However, he was found to have intact 
sensation to pinprick throughout the lower extremities except 
for the area of the scar on the medial aspect of the right 
knee.  Based on the foregoing, the examiner diagnosed right 
knee, status-post medial meniscus repair, limitations as 
described above.  

X-rays taken of the right knee in conjunction with the March 
1996 VA medical examination revealed a linear signal present 
within the posterior horn of the medial meniscus, reaching 
the inferior articular surface.  However, the anterior horn 
of the medial meniscus and both anterior and posterior horns 
of the lateral meniscus were found to be intact.  Similarly, 
the anterior cruciate ligament, posterior cruciate ligament, 
medial collateral ligament, lateral collateral ligament 
complex, quadriceps, and patellar tendon all appeared to be 
intact.  Additionally, it was noted that a few scattered 
magnetic susceptibility artifacts were noted on gradient echo 
pulse sequence in the anterior aspect of the knee, consistent 
with previous arthroscopy/surgery.  Overall impression was 
horizontal tear of posterior horn of medial meniscus on the 
right.  

By the June 1996 rating decision, service connection was 
granted for status-post medial meniscus repair of the right 
knee.  A 10 percent rating was assigned pursuant to 
Diagnostic Code 5259, effective December 14, 1995.  This 
rating decision also, among other things, assigned a separate 
noncompensable (zero percent) rating for various scars, 
including the right knee scar.

In his November 1996 Notice of Disagreement, the veteran 
contended, in part, that the 10 percent rating for his right 
knee was inadequate.
The veteran underwent a new VA medical examination in 
September 1998.  At this examination, he reported, in part, 
that his right knee had gotten worse since the last 
examination.  He reported that he had pain with weather 
changes, as well as with ladders and stairs.  He also 
indicated that he was unable to play company volleyball and 
softball due to decreased flexibility of the bilateral knees, 
and because they would give out with prolonged playing, 
especially with spiking; his knees would buckle and give way.  
Further, he had difficulty with bending, crouching, and 
standing because his knees would give way.  In addition, he 
had trouble getting in and out of trucks and vehicles because 
they would give out with one step and he would fall.  
However, he did not believe that he had any loss of range of 
motion or loss of strength.  He was reportedly told to stay 
away from weights.  Moreover, he had locking of his knees in 
the crouching position; his knees would freeze up with 
intense sharp pain and they give out.  It was also stated 
that the veteran complained of pain not on a daily basis now 
but at work "yes" at 4-5/10.  Flare-ups of his pain were 8-
9/10, and occasionally a 10 when they locked.  This lasted 
infinitely, then would give out, and the pain would be gone.  
Also, he had decreased swelling from the previous 
examination, but he did have some redness.  He could not get 
his knees bent because they throbbed.  Additionally, he had 
difficulty riding in a car or in an airplane because he had 
to stretch.  He also had difficulty with stairs, and he 
dreaded them.  He would actually choose an elevator instead 
of stairs.  It was noted that his weight had been 
fluctuating; that he was unable to run because he would fall 
down; that he was unable to play basketball; and that he had 
problems with pivot shifting.  

Examination revealed genu recurvatum to a negative 10 degrees 
when the veteran was in a relaxed position to a full negative 
20 degrees when it was forced.  He had laxity to valgus 
stress with 5 degrees of opening when he was at negative 10 
degrees; 7 degrees opening at zero degrees and 5 degrees of 
opening at 30 degrees of flexion.  He also had laxity to 
varus stress at negative 10 degrees of 5 degrees opening; at 
zero degrees of flexion of 7 degrees of opening; and at 30 
degrees of flexion he had 15 degrees of opening.  It was 
noted that this was bilateral and symmetrical.  Range of 
motion was from negative 10 degrees to 95 degrees passively, 
and from negative 20 degrees to 100 degrees actively.  
However, with multiple repetitions of flexion against 
moderate resistance his range of motion to flexion decreased 
to 85 degrees.  Apley's compression test was negative.  The 
veteran was found to have a right knee grinding and crepitus.  
It was noted that he was able to squat with heavy crepitus.  
It was further noted that with the full squat he described 
pain in the right medial joint line, and that he used the 
table to get stability.  Moreover, he reported that he could 
not do it without bracing himself.  He had the strength, but 
the pain made him unsteady, and he would start to shake and 
quiver.  The right knee showed no laxity to 
anterior/posterior drawer.  Also, there was a negative 
McMurray's test bilaterally.  Similarly, there was no joint 
swelling or effusion bilaterally.

X-rays taken of the right knee in conjunction with this 
examination revealed no joint effusion, and the soft tissue 
structures were found to be unremarkable.  However, the 
medial joint space was found to be slightly narrowed with 
minimal peaking of the tibial spines, but no significant 
osteophytosis was seen.  There was resultant genus varus 
deformity.  In addition, it was noted that the lateral 
compartment appeared wider than was usually seen, raising the 
question of discoid meniscus.  The bones themselves were 
otherwise normal.  Overall impression was minimal knee joint 
degeneration affecting the medial compartments; and query 
lateral discoid meniscus on the right.

Based on the foregoing, the examiner diagnosed right knee: 
genu recurvatum; degenerative arthritis with chronic 
intermittent pain with increased pain with flares as 
described, as well as pain with squatting and notable 
instability and easy fatigability with squatting only.  
Further, the examiner stated that range of motion was limited 
bilaterally with both decreased range of motion to forward 
flexion and increased laxity to extension.

By an August 2001 Supplemental Statement of the Case, the RO 
increased the assigned rating for the veteran's right knee 
disorder effective September 3, 1998, the first date on which 
there was evidence that the knee had worsened.  In a 
subsequent Supplemental Statement of the Case, also dated in 
August 2001 but issued to the veteran in October 2001, the RO 
explained the rationale for the 30 percent rating.  The RO 
noted that the 30 percent rating was assigned for post-medial 
meniscectomy of the right knee considered severely impairing.  
In addition, the RO considered the alternate method of 
assigning evaluations based on limitation of motion and 
instability.  The RO found that the veteran would not be 
entitled to a compensable rating under Diagnostic Codes 5260 
and 5261 based on imitation of motion, but that he was 
entitled to a 10 percent evaluation under Diagnostic Code 
5010 based on evidence of painful motion and degenerative 
change.  The RO also found that the September 1998 VA medical 
examination showed mild to moderate laxity, which supported a 
20 percent rating under Diagnostic Code 5257.  As these two 
evaluations combined to a 30 percent rating, the RO concluded 
that a greater evaluation was not warranted.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court held 
that the percentage evaluation awarded in conjunction with 
the original grant of service connection is not controlled by 
the laws and regulations referable to the effective dates of 
service connection, but by the laws and regulations referable 
to the effective date of an increased rating.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The criteria for disabilities of the knee and leg are found 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263. 
Diagnostic Code 5256 provides for ankylosis of the knee.  
Under this Code, favorable ankylosis of either knee warrants 
a 30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  When 
the knee is fixed in flexion between 20 degrees and 45 
degrees, a 50 percent rating is assigned.  A 60 percent 
rating is warranted for extremely unfavorable ankylosis, with 
the knee fixed in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, when there is cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint, a 20 percent is 
assignable.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5259, a 10 percent rating is assigned 
for cartilage, semilunar, removal of, symptomatic.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

Diagnostic Code 5262 provides criteria for impairment of the 
tibia and fibula.  With malunion and slight knee or ankle 
disability, a 10 percent rating is assigned.  Moderate knee 
or ankle disability warrants a 20 percent rating.  A 30 
percent rating is assigned when there is marked knee or ankle 
disability.  When there is nonunion with loose motion, 
requiring brace, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5263, when there is genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated), a 10 percent rating is 
warranted.  38 C.F.R. § 4.71a.

The General Counsel for VA held in VAOPGCPREC 23-97 that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
General Counsel stated that when a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  General Counsel subsequently held in VAOPGCPREC 
9-98 that a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59; 
see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Where additionally disability is shown, a veteran 
rated under 5257 can also be compensated under 5003 and vice 
versa.

The precedent opinions of the VA General Counsel's Office are 
binding upon the Board.  38 U.S.C.A. § 7104.

Analysis.  Initially, the Board notes that the required 
manifestations for evaluation under Diagnostic Codes 5256 
(knee, ankylosis), and 5262 (tibia and fibula, impairment of) 
are not applicable, as the presence of ankylosis of the right 
knee, or impairment of the tibia or fibula have not been 
demonstrated.  Moreover, Diagnostic Codes 5259 and 5263 do 
not provide for a rating in excess of 10 percent.  Thus, 
these Codes are inapplicable for the veteran's claims of 
entitlement to initial ratings in excess of 10 and 30 percent 
for his right knee disorder.

The Board acknowledges that the service medical records 
reflect that the initial in-service injury resulted in an 
tear in the anterior cruciate ligament.  However, X-rays 
taken in conjunction with the March 1996 VA medical 
examination showed this and all other ligaments to be intact.  
There is no other competent medical evidence which would 
otherwise demonstrate that the right knee disorder is 
manifest by dislocation of the semilunar cartilage.  
Accordingly, Diagnostic Code 5258 is not for application in 
this case.

With respect to the period prior to September 3, 1998, the 
Board notes that the only objective medical evidence 
concerning the severity of the right knee disorder is that of 
the service medical records and the March 1996 VA medical 
examination.  As an initial matter, the Board notes that this 
evidence, to include the X-ray findings, does not show that 
the veteran's right knee was manifest by arthritis.  In fact, 
the first evidence of arthritis/degenerative changes, were 
made at the September 3, 1998, VA medical examination.  
Consequently, the provisions of Diagnostic Code 5003-5010 are 
not for application prior to September 3, 1998, as this was 
first time that it was factually ascertainable that the 
requisite manifestation of arthritis were present.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1).

The Board notes that the evidence on file for the period 
prior to September 3, 1998, does support a finding of right 
knee instability.  As detailed above, the veteran reported at 
the March 1996 VA medical examination that his right knee 
would give out on him.  However, the medical examination 
itself did not reveal any swelling or tenderness.  Further, 
reflexes were found to be normal from zero to 120 degrees.  
Muscle strength for both thighs, lower legs, and feet was 
5/5.  Reflexes for both knees were +2.  Ankle reflexes were 
not elicited, but the veteran was found to have intact 
sensation to pinprick throughout the lower extremities except 
for the area of the scar on the medial aspect of the right 
knee.  Thus, the Board finds that the objective medical 
evidence shows no more than slight instability for the period 
prior to September 3, 1998, which corresponds to no more than 
the current 10 percent rating under Diagnostic Code 5257.

With respect to limitation of motion, the Board notes that 
the evidence on file prior to September 3, 1998, does not 
show that flexion is limited to 30 degrees or less, nor 
extension limited to 15 degrees or more, even when taking 
into consideration the veteran's complaints of pain.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus, the veteran does not 
meet or nearly approximate the criteria for a rating in 
excess of 10 percent for the pertinent period under either 
Diagnostic Code 5260 or 5261.

There being no other potentially applicable criteria or 
evidence for the period prior to September 3, 1998, the Board 
finds that the veteran does not meet or nearly approximate 
the criteria for a rating in excess of 10 percent for this 
period.

In regard to the period as of and since September 3, 1998, 
the Board reiterates that the VA medical examination 
conducted on that day found evidence of degenerative 
arthritis and service connection is now in effect for the 
degenerative changes of the right knee.  Thus, the criteria 
found at Diagnostic Code 5003-5010, as well as the provisions 
of VAOPGCPREC 23-97 and 9-98, are applicable to the 
evaluation of the veteran's right knee as of that date.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1).  However, the 
Board concurs that the veteran is entitled to no more than a 
10 percent rating under this criteria based upon painful 
motion.  As noted above, range of motion testing on the 
September 1998 VA medical examination was from negative 10 
degrees to 95 degrees passively, and from negative 20 degrees 
to 100 degrees actively.  Further, multiple repetitions of 
flexion against moderate resistance decreased flexion to 85 
degrees.  Nevertheless, this does not meet or nearly 
approximate the criteria for a compensable rating under 
either Diagnostic Code 5260 or 5261.  Inasmuch as the 
evidence does support a finding of painful right knee motion, 
the veteran is entitled to a rating of 10 percent, but no 
more, under Diagnostic Code 5003-5010.  VAOPGCPREC 9-98; 
38 C.F.R. § 4.59; see also Degmetich, supra.

The Board also concludes that the findings of laxity to 
valgus and varus testing at the September 1998 VA medical 
examination, as well as the veteran's account of his knee 
buckling and giving way on him, reflect moderate recurrent 
instability of the right knee.  However, the Board finds that 
the evidence does not support a finding of severe recurrent 
instability.  Although there was evidence of crepitus and 
complaints of pain in the right medial joint line, the 
veteran was able to do a full squat on the September 1998 VA 
medical examination.  Further, while he reported that he 
needed the table to brace himself, it was noted that the 
veteran had the strength, but that the pain made him 
unsteady, and he would start to shake and quiver.  Moreover, 
there was no laxity to anterior/posterior drawer.  Also, both 
Apley's and McMurray's test were negative.  In addition, 
there was no joint swelling or effusion bilaterally.  
Consequently, the Board concludes that the veteran is 
entitled to no more than a 20 percent rating under Diagnostic 
Code 5257 based upon moderate recurrent instability; he does 
not meet or nearly approximate the criteria for a 30 percent 
rating under this Code, even when taking into consideration 
his complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

As detailed above, the Board finds that the veteran is 
entitled to no more than a 10 percent rating under Diagnostic 
Code 5003-5010, and no more than a 20 percent rating under 
Diagnostic Code 5257.  Consequently, he is entitled to a 
combined rating of no more than 30 percent.  38 C.F.R. 
§ 4.25.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
an initial rating in excess of 10 percent for his right knee 
disorder for the period prior to September 3, 1998, nor the 
criteria for an initial rating in excess of 30 percent as of 
and since September 3, 1998.  Thus, the Board concludes that 
the preponderance of the evidence is against these claims, 
and they must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert, 
supra; Ortiz, supra.  
The Board notes that it making the above determination it has 
taken into consideration the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and has determined that they do not 
permit a schedular rating in excess of 10 percent prior to 
September 3, 1998, nor a rating in excess of 30 percent as of 
and since September 8, 1998.  These regulations are 
applicable in the instant case because the veteran has 
reported that his right knee disorder is manifest by pain and 
resulting functional impairment.  Despite these subjective 
complaints, the record does not contain objective evidence by 
which it can be factually ascertained that there is or would 
be any functional impairment attributable to the veteran's 
complaints of right knee pain which would warrant a schedular 
rating in excess of the evaluations currently in effect.  

The Board further notes that it has taken into consideration 
the applicability of "staged ratings," pursuant to 
Fenderson, supra.  In fact, the veteran has a "staged" 
rating of 10 percent in effect for the period prior to 
September 3, 1998, and a "staged" rating of 30 percent for 
the period as of and since September 3, 1998.  However, the 
record does not contain any competent medical evidence 
showing any distinctive periods for which the severity of the 
veteran's right knee disorder met or nearly approximated the 
criteria necessary for a disability rating in excess of 10 
percent prior to September 3, 1998, or a rating in excess of 
30 percent as of and since September 3, 1998.












ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial rating in excess of 10 percent for 
a right knee disorder prior to September 3, 1998, and to the 
assignment of a rating in excess of 30 percent thereafter, is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

